Citation Nr: 1711229	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) from January 5, 2010, to September 3, 2012.

2.  Entitlement to TDIU from September 4, 2012, to May 27, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from February 1974 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In connection with this appeal, the Veteran testified at a hearing before a Rating Veterans Service Representative at the Manila RO in September 2010.  A transcript of that hearing is of record.

In January 2014, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to TDIU from January 5, 2010, to September 3, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record makes it at least as likely as not that the Veteran's service connected disabilities were of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment from September 4, 2012, to May 27, 2014.


CONCLUSION OF LAW

From September 4, 2012, to May 27, 2014, the criteria for a TDIU rating are met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

In this case, from September 4, 2012, to May 27, 2014, the Veteran was service connected for hearing loss rated at 50 percent disabling, tinnitus rated at 10 percent disabling, pes cavus with claw foot and claw toes (bilateral foot disability) rated at 50 percent disabling, and scars rated at 10 percent disabling.  The Veteran's service connected disabilities combined for a 90 percent rating from September 4, 2012, to May 27, 2014.  As such, the Veteran met the schedular rating criteria for a TDIU from September 4, 2012, to May 27, 2014.

On the Veteran's claim (VA Form 21-8940), received in January 2010, he indicated that he last worked in 1992 as a VA Service Officer.  He indicated that he had to leave his job due to his service-connected disabilities.  He indicated that he had a high school diploma with one year of college education.

At the September 2010 hearing, the Veteran testified that he was unable to work due to his service-connected disabilities and that the last time he was in 1992.  He testified that he is only able to stand 10 minutes, he was unable to walk, and he was unable to sleep due to pain and tinnitus.

The Veteran's medical records show that in March 1992, a medical examiner recommended that the Veteran be medically separated from his employment due, in part, to his bilateral foot disability.

In October 2009, the Veteran was afforded a VA examination for his tinnitus.  After reviewing the Veteran's interviewing the Veteran and conducting a physical examination, the examiner reported that the Veteran's tinnitus resulted in poor social interactions and hearing difficulty.

In February 2010, the Veteran was afforded a VA examination for his bilateral foot disability.  After interviewing the Veteran and conducting a physical examination, the examiner reported that his bilateral foot disability had significant effects on his occupational activities such as decreased mobility, problems with lifting and carrying, lack of stamina, and pain.

In February 2011, the Veteran was afforded a VA examination for his bilateral foot disability.  After interviewing the Veteran and conducting a physical examination, the examiner reported that his bilateral foot disability resulted in a moderate impact on his ability to obtain and retain employment.

In April 2014, the Veteran was afforded a VA examination for his bilateral foot disability.  After interviewing the Veteran and conducting a physical examination, the examiner reported that his bilateral foot disability resulted in a moderate restriction in his ability obtain and retain sedentary employment.

In April 2014, a VA examiner reviewed the Veteran's claims filed and opined that the Veteran's scars would not affect the Veteran's ability to obtain or retain sedentary employment.

In May 2014, a VA examiner reviewed the Veteran's claims filed and opined that the Veteran's bilateral foot disability posed moderate restrictions in his ability to obtain and retain physical employment that would entail prolonged standing, walking, and lifting.  However, the VA examiner reported that the Veteran could still obtain and retain sedentary employment.

In May 2014, the Veteran was afforded a VA examination for his hearing loss and tinnitus.  After interviewing the Veteran and conducting a physical examination, the examiner reported that hearing loss would be problematic for any employment that involved interaction and his tinnitus resulted in depression that resulted in an inability to have a regular sleeping pattern.

In July 2014, the Veteran's physician opined that the Veteran was unable to engage in substantial gainful activity due to his service connected disabilities.  His physician indicated that his hearing loss, tinnitus, and bilateral foot disability resulted in functional impacts.
 
The Board acknowledges that some VA examiners have suggested that the Veteran is capable of sedentary work.  However, an October 2009 VA examiner reported that the Veteran's tinnitus resulted in poor social interactions and hearing difficulty, a February 2010 VA examiner reported that the Veteran's bilateral foot disability had significant effects on his occupational activities such as decreased mobility, problems with lifting and carrying, lack of stamina, and pain, a February 2011 VA examiner reported that the Veteran's bilateral foot disability resulted in a moderate impact on his ability to obtain and retain employment, an April 2014 VA examiner reported that the Veteran's bilateral foot disability resulted in a moderate restriction in his ability obtain and retain sedentary employment, a May 2014 VA examiner reported that Veteran's bilateral foot disability posed moderate restrictions in his ability to obtain and retain physical employment that would entail prolonged standing, walking, and lifting, but could still obtain and retain sedentary employment, and another May 2014 VA examiner reported that the Veteran's hearing loss would be problematic for any employment that involved interaction and his tinnitus resulted in depression that resulted in an inability to have a regular sleeping pattern.  In addition, the Veteran's physician opined that the Veteran was unable to engage in substantial gainful activity due to his service connected disabilities.  All of these medical professionals explained the reasoning behind their opinions.

As such, the Board concludes that the evidence for and against TDIU from September 4, 2012, to May 27, 2014, is at least in relative equipoise, and given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that TDIU from September 4, 2012, to May 27, 2014, is warranted.  As such, the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

TDIU from September 4, 2012, to May 27, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran filed his claim for TDIU on January 5, 2010.  However, as discussed above, the Veteran did not meet the schedular requirements for TDIU until September 4, 2012.  From January 5, 2010, to September 3, 2012, the Veteran was service connected for a bilateral foot disability rated at 50 percent disabling, tinnitus rated at 10 percent disabling, and scar rated at 10 percent disabling.  The Veteran's service connected disabilities combined for a 60 percent rating January 5, 2010, to September 3, 2012.  He reported he last worked full-time in 1992 and that that his service-connected disabilities prevented him from working.

However, as of the date of this decision, the Veteran does not meet the scheduler threshold contained in 38 C.F.R. § 4.16(a) from January 5, 2010, to September 3, 2012.  Thus, a TDIU may only be assigned on an extraschedular basis.  38 C.F.R. § 4.16(b).

The Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, as that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Remand is thus required.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether the Veteran's disability picture warrants the assignment of a TDIU on an extraschedular basis from January 5, 2010, to September 3, 2012.

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


